In a proceeding under section 330 of the Election Law to declare null and void the primary election held June 28, 1966 for the Democratic party for the office of Member of the Assembly, 27th Assembly District, Queens County, and for an order directing the Board of Elections to cause a new election to be held, respondent Martin M. Psaty appeals from a judgment of the Supreme Court, Queens County, entered August 8, 1966, which granted the petition. Judgment affirmed, without costs, on the authority of Matter of DeSapio v. Koch (14 N Y 2d 735). Motion for leave to appeal to the Court of Appeals granted. Beldock, P. J., Ughetta, Christ and Hopkins, JJ., concur; Rabin, J., not voting.